DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. TW108103317 filed on 01-29-2019.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wireless transmission module in claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear as to what it means to correspond in position to a rotation axis of the rotating element radially. The examiner has read the claim limitations to recite that the lenses are positioned radially away from the rotating element. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-8, 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Honchariw (US 20190357497 A1) in view of Yarmchuck (US 20110279683 A1)
Regarding claim 1: Honchariw teaches A feeding apparatus (100), adapted to be disposed in a detecting room having therein a target object, the feeding apparatus comprising a fixing element (housing) comprising at least one lens (depth camera, color camera) disposed on a sidewall of the fixing element (sides of housing) at least one target sensing unit (optical sensor) disposed in the fixing element (housing) and corresponding in position to the at least one lens (“color images and/or depth maps recorded by integrated optical sensors”), and the at least one target sensing unit generates a position signal corresponding to the target object (Paragraph 40 lines 1-6), a rotating element (dispenser, paragraph 23 lines 1-3 disposed on one side of the fixing element (housing) and comprising a discharge channel (ramp & orifice) a driving module (rotary electric motor) disposed in the fixing element (housing) and connected to the rotating element (dispenser) and a control unit coupled to the at least one target sensing unit and the driving module, wherein the control unit is adapted to receive the position signal from the at least one target sensing unit and control the driving module to drive the rotating element according to the position signal (Paragraph 40 lines 1-6) so as for the discharge channel (ramp & orifice) to be aimed at the target object (Best Illustrated in Fig 1). 
Honchariw fails to teach wherein the at least one lens focuses a distribution of an infrared radiation in the detecting room on the at least one target sensing unit, and the at least one target sensing unit generates a position signal corresponding to the target object according to the distribution of the infrared radiation. 
However, Yarmchuck teaches wherein the at least one lens focuses a distribution of an infrared radiation in the detecting room on the at least one target sensing unit, and the at least one target sensing unit generates a position signal corresponding to the target object according to the distribution of the infrared radiation (Paragraph 12 “Often, the motion detector includes a Fresnel lens to focus the infrared emission from a central area of the field of view thereby extending the range of sensitivity to greater distances”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the training apparatus as disclosed by Honchariw with the sensor system as taught by Yarmchuck so as to allow the position of the pet or animal to be precisely detected, therefore achieving the predictable result of a more effective system.
Regarding claim 2: the modified reference teaches the limitations of claim 1 as shown above. 
Honchraiw teaches the at least one target sensing (optical sensor). 
Honchraiw fails to teach wherein the at least one lens is a Fresnel lens, and the at least one target sensing unit is a pyroelectric target sensing unit.
However, Yarmchuck teaches at least one lens is a Fresnel lens (Paragraph 12 “Often, the motion detector includes a Fresnel lens to focus the infrared emission from a central area of the field of view thereby extending the range of sensitivity to greater distances”) , and the at least one target sensing unit is a pyroelectric target sensing unit (“pyroelectric motion detector”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the training apparatus as disclosed by Honchariw with the lens-sensor configuration as taught by Yarmchuck so as to accurately pinpoint the target location of the animal therefore achieving the predictable result of a more efficient system.
Regarding claim 7: the modified reference teaches the limitations of claim 1 as shown above.
Honchariw further teaches wherein the at least one target sensing (optical sensor) unit corresponds in position to a rotation axis of the rotating element radially (Best Illustrated in Fig. 2, see how depth camera and color camera are positioned radially to dispenser).
Regarding claim 8: the modified reference teaches the limitations of claim 1 as shown above.
Honchariw further teaches wherein the driving module (rotary electric motor) comprises a rotating shaft and a drive unit (Best Illustrated in Fig. 2), the drive unit is connected to the rotating shaft (Best Illustrated in Fig. 2) and coupled to the control unit (Paragraph 40 lines 1-6), and the rotating shaft is connected to the rotating element (dispenser).
Regarding claim 11: the modified reference teaches the limitations of claim 1 as shown above.
Honchariw further teaches wherein the rotating element (dispenser) comprises a material-containing chamber disposed (reservoir & loader) in the rotating 17element, and the discharge channel (ramp and orifice) is in communication with the material-containing chamber (Best Illustrated in Fig. 2).
Regarding claim 12: the modified reference teaches the limitations of claim 1 as shown above.
Honchariw further teaches wherein the discharge channel (ramp & orifice) is obliquely disposed at the rotating element (dispenser) (Best illustrated in Fig. 2). 
Regarding claim 13: the modified reference teaches the limitations of claim 12 as shown above.
Honchariw further teaches wherein the discharge channel (ramp & orifice) has an inlet and an outlet, and the outlet is at a greater height than the inlet (Best Illustrated in Fig. 2, see how ramp of dispenser starts lower in height than the exit of the orifice).
Regarding claim 14: the modified reference teaches the limitations of claim 13 as shown above.
Honchariw further teaches wherein the outlet (orifice) is disposed on a side relative to a rotation axis of the rotating element (Best Illustrated in Fig. 2).
Regarding claim 15: the modified reference teaches the limitations of claim 1 as shown above.
Honchariw further teaches further comprising an image capturing module (color camera & depth camera) with a wireless transmission module (wireless communication module). 
Regarding claim 16: the modified reference teaches the limitations of claim 15 as shown above.
Honchariw further teaches wherein the image capturing module (depth camera & color camera) is disposed above the discharge channel (Best Illustrated in Fig. 2).
Regarding claim 17: the modified reference teaches the limitations of claim 1 as shown above.
Honchariw further teaches wherein the rotating element (dispenser) is disposed on an upper side of the fixing element (housing).
Claims 3,5 are rejected under 35 U.S.C. 103 as being unpatentable over Honchariw (US 20190357497 A1) in view of Yarmchuck (US 20110279683 A1) as applied to claim 1 above, and further in view of McKenna (US 20120229283 A1)
Regarding claim 3: the modified reference teaches the limitations of claim 1 as shown above. 
Honchariw fails to teach wherein the fixing element comprises two said lenses symmetrically disposed on the sidewall.
However, McKenna teaches wherein the fixing element comprises two said lenses symmetrically disposed on the sidewall (See 16’s symmetrical positioning in Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the training apparatus as disclosed by Honchariw with the lens configuration as taught by McKenna so as to detect an animal from multiple directions therefore achieving the predictable result of a more efficient system.
Regarding claim 5: the modified reference teaches the limitations of claim 3 as shown above. 
Honchariw fails to teach wherein two said lenses correspond in position to a rotation axis of the rotating element radially.
McKenna further teaches wherein two said lenses correspond in position to a rotation axis of the rotating element radially (Best Illustrated in Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the training apparatus as disclosed by Honchariw with the lens configuration as taught by McKenna so as to detect an animal from multiple directions at a greater distance from the dispenser therefore achieving the predictable result of a more effective system.
Claims 9,10 are rejected under 35 U.S.C. 103 as being unpatentable over Honchariw (US 20190357497 A1) in view of Yarmchuck (US 20110279683 A1) as applied to claim 8 above, and further in view of Cheng (US 20160295836 A1). 
Regarding claim 9: the modified reference teaches the limitations of claim 8 as shown above.
Honchariw fails to teach wherein a recess is disposed at a bottom of the rotating element, and the rotating shaft is connected to the recess.
Cheng further teaches wherein a recess (61) is disposed at a bottom of the rotating element (64) (See figure below), and the rotating shaft (70) is connected to the recess.

    PNG
    media_image1.png
    178
    593
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the dispenser system as disclosed by Honchariw with the recess as taught by Cheng, so as to secure and stabilize the dispenser, therefore achieving the predictable result of a more effective system. 
Regarding claim 10: the modified reference teaches the limitations of claim 9 as shown above.
Honchariw fails to teach wherein the rotating element further comprises a fixing pad fixed to one end of the rotating shaft which passes through the recess.
Cheng further teaches wherein the rotating element (64) further comprises a fixing (63) pad fixed to one end of the rotating shaft (70) which passes through the recess (61) (See figure below).

    PNG
    media_image1.png
    178
    593
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the dispenser system as disclosed by Honchariw with the closed flange as taught by Cheng, so as to secure and stabilize the dispenser, therefore achieving the predictable result of a more effective system. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Honchariw (US 20190357497 A1 in view of McKenna (US 20120229283 A1) and in view of Yarmchuck (US 20110279683 A1) as applied to claim 3 above, and further in view of Yang (US 20160216158 A1).
Regarding claim 4: the modified reference teaches the limitations of claim 3 as shown above. 
Honchariw fails to teach wherein two said lenses each have an arc angle of 180 degrees.
However, Yang teaches wherein two said lenses (1) each have an arc angle of 180 degrees (Best Illustrated in Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the training apparatus as disclosed by Honchariw with the lens configuration as taught by Yang so as to detect an animal from any direction therefore achieving the predictable result of a more efficient system.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hsu (US-20180295807-A1), Knudsen (WO-2014134606-A1), Guttag (WO-2017192957-A1), Song (KR-20180065850-A), Jiang (WO-2020037964-A1), and Locke (US 6684819 B1) are all within the related field of dispensing items to animals or pets. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR REYES whose telephone number is (571)272-5318. The examiner can normally be reached M-Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./               Examiner, Art Unit 3642                                                                                                                                                                                         
/JOSHUA D HUSON/               Supervisory Patent Examiner, Art Unit 3642